Order granting the respondent wife’s motion for counsel fees and expenses to prosecute an appeal to the Court of Appeals from an order of this court (272 App. Div. 822), which affirmed a judgment in favor of the appellant husband in a separation action, reversed on the law and the facts, without costs, and the motion denied, without costs. To our previous decision we add the following statement: The contention that the dismissal of the complaint leaves the wife remediless and completely relieves the husband of the obligation to support her was rejected. The separation agreement should not be so interpreted; it provides that the weekly payments of $100 to the wife are suspended so long as she continues in business in violation of the agreement. Moreover, the appellant has ample funds of her own. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.